In an action to reform a deed to certain real property and in a summary proceeding by defendant against plaintiff to dispossess her from said property, the proceeding having been consolidated with the action and tried together, defendant appeals from a judgment of the Supreme Court, Kings County, rendered October 13, 1959, after a nonjury trial, dismissing the petition in the summary proceeding and directing that the deed be reformed to show that the property is subject to a life tenancy in favor of the plaintiff as long as her “ occupancy under said tenancy shall remain legal”. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.